PER CURIAM.
Petitioner, Moises Hernandez, brought this case as an appeal from the circuit court appellate division's per curiam affirmance of the Miami-Dade County Mayor's decision dismissing Petitioner from his employment with the County based on the findings and recommendations of a hearing officer following a civil service hearing conducted pursuant to Section 2-47 of the Miami-Dade County Code. We treat the appeal as a petition for second-tier certiorari review. See Fla. R. App. P. 9.030(b)(2)(B).
As such, we are limited to a determination of whether Petitioner has demonstrated a violation of a clearly established legal principle that resulted in a miscarriage of justice. See Miami-Dade Cty. v. Omnipoint Holdings, Inc., 863 So.2d 195, 199 (Fla. 2003). In considering the evidence in the record, we find he has not and, therefore, deny the petition.
PETITION DENIED.